 

Exhibit 10.2

OPTIUM CORPORATION

Employee Notice of Grant of Non-Qualified Stock Option

Asha Acharya (the “Optionee”) has been granted an option (the “Option”) to
purchase certain shares of Optium Corporation common stock (the “Stock”)
pursuant to the Optium Corporation 2006 Stock Option and Incentive Plan, as
amended (the “Plan”), as follows:

Grant Date:

 

 

Number of Option Shares:

 

 

Option Exercise Price per Share:

 

$    (AU$        as of Grant Date)

Expiration Date:

 

 

Tax Status of Option:

 

Non-Qualified

 

Vested Shares:  Except as provided in Stock Option Agreement, and provided that
the Optionee’s employment by the Company or any of its subsidiaries has not
terminated prior to any applicable vesting date, the shares will vest 25% on
[               , 20    ] and 2.08% monthly thereafter with the final vesting
occurring on [                 , 20    ]. Fractional shares are not exercisable
until fractional shares equal a whole share.

Under no circumstances may options granted to any employee of Optium Australia
be exercised until the Corporation’s Common Stock has been publicly quoted on
NASDAQ for one year from the date of grant or another exemption under Australian
securities laws is available. This Notice and the enclosed Plan, the Option
Agreement, Plan Summary and Final Initial Public Offering Prospectus do not take
into account your individual investment objectives, financial situation or
particular needs. You should obtain independent financial and taxation advice
before making a decision about accepting this grant of Non-Qualified Stock
Options. Please also refer to the Plan Summary for details of any taxes or stamp
duty payable if you accept the offer of Non-Qualified Stock Options under this
Notice.

Upon exercise by the Grantee, any certificate representing the shares of
non-voting common stock shall bear the following legends:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE,
AND MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
OR DISPOSED OF WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES
UNDER THE SECURITIES ACT OF 1933 AND APPLICABLE STATE SECURITIES LAWS, OR THE
AVAILABILITY OF AN EXEMPTION FROM THE REGISTRATION PROVISIONS OF THE SECURITIES
ACT OF 1933 AND APPLICABLE STATE SECURITIES LAWS.”:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED AND SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR
BENEFIT OF, U.S. PERSONS (A) AS PART OF YOUR DISTRIBUTION AT ANY TIME OR (B)
OTHERWISE UNTIL 40 DAYS AFTER CLOSING DATE, EXCEPT IN EITHER CASE IN ACCORDANCE
WITH REGULATION S UNDER THE SECURITIES ACT (OR RULE 144A OR TO ACCREDITED
INSTITUTIONS IN TRANSACTIONS THAT ARE EXEMPT FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES


--------------------------------------------------------------------------------


 

ACT), AND IN CONNECTION WITH ANY SUBSEQUENT SALE BY YOU OF THE SECURITIES
REPRESENTED HEREBY IN RELIANCE ON REGULATION S UNDER THE SECURITIES ACT DURING
THE PERIOD REFERRED TO ABOVE TO ANY DISTRIBUTOR, DEALER OR PERSON RECEIVING A
SELLING CONCESSION, FEE OR OTHER REMUNERATION, YOU MUST DELIVER A NOTICE TO
SUBSTANTIALLY THE FOREGOING EFFECT. TERMS USED ABOVE HAVE THE MEANINGS ASSIGNED
TO THEM IN REGULATION S OF THE SECURITIES ACT.”

“THE ISSUER WILL REFUSE TO REGISTER ANY TRANSFER OF SECURITIES NOT MADE IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER
THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION;
PROVIDED, HOWEVER, THAT IF THE SECURITIES ARE IN BEARER FORM OR FOREIGN LAW
PREVENTS THE ISSUER FROM REFUSING TO REGISTER STOCK TRANSFERS, OTHER REASONABLE
PROCEDURES ARE IMPLEMENTED TO PREVENT ANY TRANSFER OF ISSUER’S STOCK NOT MADE IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S.”

By their signatures below, the Company and the Optionee agree that the Option is
governed by this Notice and by the provisions of the Plan and the Non-Qualified
Stock Option Option Agreement, both of which are attached to and made a part of
this document. The Optionee acknowledges receipt of a copy of the Plan and the
Option Agreement, represents that the Optionee has read and is familiar with
their provisions, and hereby accepts the Option subject to all of their terms
and conditions. In the event that there is a conflict between the Option
Agreement and this Notice, the terms of Option Agreement shall govern. This
Notice may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which shall constitute one and the same document.

OPTIUM CORPORATION

 

By:

 

By:

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Address:

500 Horizon Drive, Suite 505

 

Address:

 

Chalfont, PA 18914

 

ATTACHMENTS:

Optium Corporation 2006 Stock Option and Incentive Plan, as amended through the
Grant Date, Option Agreement, Plan Summary and Final Initial Public Offering
Prospectus

 


--------------------------------------------------------------------------------